THE COURT.
The appellant was convicted in the Superior Court of Sacramento County of a felony, to wit: Being a person who has been convicted of a felony under the laws of the state of California, and owned or had in his possession and under his custody and control a firearm and pistol capable of being concealed upon his person.
The transcript on appeal was filed in this court January 28, 1935. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on March 4, 1935. No appearance was made for appellant at the time the case was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.